Exhibit 10.51
CONSULTING SERVICES AGREEMENT
     This Financial Consulting Services Agreement (hereinafter the “Agreement”)
is entered this 17th day of September, 2008 by and between SALES ATTACK LC
(hereinafter “Consultant”) a Michigan Limited Liability Company and Ecology
Coatings (hereinafter “Client”), a Nevada corporation, with reference to the
following:
RECITALS:
     WHEREAS, Client desires to be assured of the association and services of
Consultant in order to avail itself of Consultant’s experience, skills,
abilities, knowledge, and background to facilitate long range strategic
planning, and to advise Client in business and/or financial matters and is
therefore willing to engage Consultant upon the terms and conditions set forth
herein.
     WHEREAS, Consultant desires to be assured, and Client desires to assure
Consultant, that, if Consultant associates with Client and allocates its
resources necessary to provide Client with its services as Client requires and
expects, the Consultant will be paid the consideration described herein and said
consideration will be nonrefundable, regardless of the circumstances.
     WHEREAS, the Consultant agrees to be engaged and retained by the Client and
Client agrees to engage and retain Consultant upon the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Engagement. Client hereby engages Consultant on a non-exclusive basis,
and Consultant hereby accepts the engagement to become financial Consultant to
Client and to render such advice, consultation, information, and services to the
Directors and/or Officers of Client regarding identifying and developing new
revenue sources for Client.
     2. Term. The term (“Term”) of this Agreement shall commence on the date
hereof and continue for two (2) years. The Agreement may be extended upon
agreement by both parties, unless or until the Agreement is terminated. Either
party may cancel this Agreement upon five days written notice in the event
either party violates any material provision of this Agreement and fails to cure
such violation within five (5) days of written notification of such violation
from the other party. Such cancellation shall not excuse the breach or
non-performance by the other party or relieve the breaching party of its
obligation incurred prior to the date of cancellation.
     3. Due Diligence. Client shall supply and deliver to Consultant all
information relating to Client’s business as may be reasonably requested by the
Consultant to enable Consultant to provide the consulting services described in
paragraph 1 hereof.

 



--------------------------------------------------------------------------------



 



     4. Compensation and Fees. As consideration for Consultant entering into
this Agreement, Client agrees to pay and deliver to Consultant the consideration
stated in Exhibit A, which is attached hereto and incorporated by reference
herein.
     5. Exclusivity; Performance; Confidentiality. The services of Consultant
hereunder shall not be exclusive, and Consultant and his agents may perform
similar or different services for other persons or entities whether or not they
are competitors of Client. Consultant agrees that it will, at all times,
faithfully and in a professional manner perform all of the duties that may be
reasonably required of Consultant pursuant to the terms of this Agreement.
Consultant shall be required to expend only such time as is necessary to service
Client in a commercially reasonable manner. Consultant does not guarantee that
its efforts will have any impact upon the Client’s business or that there will
be any specific result or improvement from Consultant’s efforts. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Client and obtained during its engagement with Client, shall not be, directly
or indirectly, disclosed without the prior express written consent of Client,
unless and until such information is otherwise known to the public generally or
is not otherwise secret and confidential.
     6. Exculpation of Liability and Indemnification. All decisions with respect
to consultations or services rendered by Consultant for transactions negotiated
for and presented to the Client by Consultant shall be those of the Client, and
Consultant shall have no liability with respect to such decisions. In connection
with the services Consultant renders under this Agreement, the Client
indemnifies and holds Consultant harmless against any and all losses, claims,
damages and liabilities and the expense, joint and several, to which Consultant
may become subject and will reimburse Consultant for any legal and other
expenses, including attorney’s fees and disbursements incurred by Consultant in
connection with investigating, preparing or defending any actions commenced or
threatened or claim whatsoever, whether or not resulting in the liability,
insofar as such are based upon the information the Client has supplied to
Consultant under this Agreement.
     7. Independent Contractor. In its performance hereunder, Consultant and his
agents shall be an independent contractor. Consultant shall complete the
services required hereunder according to his own means and methods of work,
shall be in the exclusive charge and control of Consultant and which shall not
be subject to the control or supervision of Client, except as to the results of
the work. Client acknowledges that nothing in this Agreement shall be construed
to require Consultant to provide services to Client at any specific time, or in
any specific place or manner. Payments to Consultant hereunder shall not be
subject to withholding taxes or other employment taxes as required with respect
to compensation paid to an employee.
     8. Arbitration and Fees. Any controversy or claim arising out of or
relating to this Agreement, or breach thereof, may be resolved by mutual
agreement; or if not, shall be settled in accordance with the Arbitration rules
of the American Arbitration Association in Irvine, California. Any decision or
award rendered by the arbitrators shall be binding upon the parties and shall be
enforceable as a judgment in any court of

2



--------------------------------------------------------------------------------



 



competent jurisdiction. The prevailing party in such arbitration or other
proceeding shall be entitled, in addition to such other relief as many be
granted, to a reasonable sum as and for attorney’s fees in such arbitration or
other proceeding which may be determined by the arbitrator or other officer in
such proceeding. If collection is required for any payment not made when due,
the creditor shall collect statutory interest and the cost of collection,
including attorney’s fees whether or not court action is required for
enforcement. The prevailing party in any such proceeding shall also be entitled
to reasonable attorneys’ fees and costs in connection all appeals of any
judgment.
     9. Notices. Any notice or other communication required or permitted
hereunder must be in writing and sent by either (i) certified mail, postage
prepaid, return receipt requested and First Class mail; or (ii) overnight
delivery with confirmation of delivery; or (iii) facsimile transmission with an
original mailed by first class mail, postage prepaid, addressed as follows:

     
If to the Client:
  Ecology Coatings
 
   
Address:
  2701 Cambridge Court, Suite 100
 
  Auburn Hills, Michigan 48326
 
  Attn: General Counsel & Secretary
 
   
Facsimile No.:
  866-750-2489
 
   
If to Consultant:
  Sales Attack LC
 
   
Address:
  2701 Cambridge Court
 
  Suite 425
 
  Auburn Hills, MI 48326
 
  Attn: JB Smith
 
   
Facsimile No:
  248-377-6302

or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing is impossible due to an absence of
postal service, and other methods of sending notice are not otherwise available,
notice shall be hand-delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered, as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date sent by facsimile if
a copy of such notice is also mailed by first class mail on the date sent by
facsimile; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.

3



--------------------------------------------------------------------------------



 



     10. Additional Provisions. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
and no waiver shall constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all parties. This Agreement constitutes the entire agreement between
the parties and supersedes any prior agreements or negotiations. There are no
third party beneficiaries of this Agreement. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Michigan,
regardless of laws of conflicts.
     11. Recitals. The Recitals are incorporated herein by this reference and
made a material part of this Agreement.
The parties hereto have entered into this Agreement on the date first written
above.
“Client”
Ecology Coatings, Inc.
a Nevada corporation

          /s/ Bob Crockett     By:   Bob Crockett    Title:   CEO   

“Consultant”
Sales Attack LC,
a Michigan limited liability company

          /s/ JB Smith     By:   JB Smith    Title:   Member   

4



--------------------------------------------------------------------------------



 



         

Exhibit A — Compensation
Sales Attack LC

     
Monthly Compensation:
  $20,000.00, payable on the 1st day of each month. If payment is not made
within 10 days of the due date, such amounts due shall accrue interest at a rate
of three (3%) percent until paid.
 
   
Commission For New Business:
  15% of collected gross revenue for fees associated with Licensing, Exclusivity
and Royalties from clients that Consultant initiates for as long as they
continue to pay Ecology such fees whether Consultant is still under contract
with Client or not.
 
   
 
  3% of collected gross revenue for product sales to clients that Consultant
initiates for as long as remain a client of Ecology whether Consultant is still
under contract with Client or not.
 
   
Options:
  The Client shall issue the Consultant options exercisable to purchase five
hundred thirty-one thousand (531,000) shares of Common Stock (each an “Option”).
The exercise price of the Options shall be the closing bid price per share of
the Common Stock on the date first above written as reported on the
Over-The-Counter Bulletin Board, or if there is not such price on the Effective
Date, then the last bid price on the date nearest preceding the date first above
written. Each Option will be exercisable until December 31, 2020. One hundred
seventy-seven thousand (177,000) shares of the Options will be exercisable on
and after March 17, 2009; one hundred seventy-seven thousand (177,000) shares of
the Options will be exercisable on and after September 17, 2009, and the
remaining one hundred seventy-seven thousand (177,000) shares of the Options
will be exercisable on and after March 17, 2010. The Options shall be deemed to
have a par value of $.001 each.

5